DETAILED ACTION
In application filed on 06/06/2019, Claims 1-8, 10-14,16-18 and 20-21 are pending. Claims 1-8, 10-14,16-18 and 20-21 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/06/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.

Election/Restrictions
Claims 11-14, 16-18 and 20-21 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-8 and 10, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/17/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant's arguments filed on 04/12/2022, with respect to the 35 U.S.C. §103 rejections on claims 11-14 and 16-19 have been fully considered and they are persuasive. Claim 19 is currently cancelled. 
Applicant argues: 
(Specifically, Applicant respectfully submits that Wang discloses "(a) tum-on fluorescent probe (DAME) for sensing hypochlorous acid (HClO) with excellent selectivity was presented…. Accordingly, Applicant respectfully submits that claims as previously presented are not taught by Wang)

Applicant’s arguments with respect to Claims 11-14, 16-18 and 20-21 has been considered and Examiner found them persuasive. 

Reasons for Allowance
Claims 1-8, 10-14,16-18 and 20-21 are allowed. 

The following is an examiner's statement of reasons for allowance:

The closest prior art, Wang et al. ("A highly selective fluorescent probe for the detection of hypochlorous acid in tap water and living cells." Spectrochimica Acta Part A: Molecular and Biomolecular Spectroscopy 203 (2018): 415-420, June 3, 2018) teaches a measurement device for measuring free chlorine (Abstract) in a solution, comprising:
preparing a thiocarbamate-based indicator (Page 417, Conclusions; Introduction ‘synthesized a turn-on fluorescent probe dimethylthiocarbamic acid O-(4-methyl-2-oxo-2H-chromen-7-yl) ester (DAME)’);
introducing the thiocarbamate-based indicator to a solution, wherein the solution contains an amount of free chlorine and the introducing causes a change in fluorescence of the solution (Section 3.6. Fig.5), wherein the solution (Section 3.6. Fig.5),;
titrating the solution to a pre-determined pH (Wang teaches a plot showing the effect of pH values on the fluorescent intensity of the thiocarbamate -based probe for HCIO at pH values: 2.0, 3.0, 4.0, 5.0, 6.0, 7.0, 8.0, 9.0, 10.0, to demonstrating that the probe can work well under physiological conditions. See Figure S6, Section 3.3); and
measuring the amount of free chlorine in the solution by measuring a change in intensity of the fluorescence (Page 417, Section3.4, Fig. 2b), wherein the measurement device provides for an output  of free chlorine based upon a fluorescence curve generated for a condition affecting the change in intensity of the fluorescence of the solution (Page 417, Section3.4, Fig. 2b; Fig. 5, ‘as shown’), Wang teaches the fluorescence signal was linear related to the concentrations of HCIO in the range of 5.0-50.0 μM solutions (Page 417, Section 3.4 and Figure 2b; ‘the exemplary teachings of Wang convert 5.0-50.0 μM to 0.2625-2.625 ppm of HClO in aqueous solution’, where 1 mg/L = 1 parts per million (ppm) for dilute aqueous solutions). Wang further teaches (Fig. 5, ‘the detection of HCLO in tap water with respect to the different concentrations of HClO standards). 

However, Wang et al. ("A highly selective fluorescent probe for the detection of hypochlorous acid in tap water and living cells." Spectrochimica Acta Part A: Molecular and Biomolecular Spectroscopy 203 (2018): 415-420, June 3, 2018) neither teaches nor fairly suggests a measurement device for measuring free chlorine in a solution and a method for measuring free chlorine wherein the solution comprises a monochloramine interfering species and;
wherein the solution comprises a monochloramine interfering species and;
wherein the generated fluorescent curve comprises a condition of the solution that affects absorption values, wherein the intensity of the fluorescence is correlated to a concentration of the free chlorine in the solution (as claimed in claims 1 and 11).

Therefore Claims 1-8, 10-14,16-18 and 20-21 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claims 1 and 11. 
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/Primary Examiner, Art Unit 1797